Order, entered on October 9, 1963, denying the respective motions of the parties for summary judgment, unanimously modified, on the law and the facts, to the extent of granting defendants’ motion for summary judgment and, as so modified, is otherwise affirmed, with $20 costs and disbursements to the defendants-respondents-appellants. The defendants, *636by way of defense, assert, inter alia, that the agreement sued upon has been abandoned. The defendants’ papers contain sufficient to support their claim of abandonment and there is nothing of substance in the plaintiff’s papers to offset that contention. Accordingly, we perceive no triable issue with respect thereto. While not passing on the question it should be noted that the agreement has no provision for a date of termination and, there being no unequivocal language indicating that it was to be an agreement in perpetuity, it might well be that there must he read into the agreement a provision for termination within a reasonable time (see Mitler v. Friedeberg, 32 Misc 2d 78 and citations therein). If that be so, in the circumstances of this ease, such time has elapsed. Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.